Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Craig Lyndon Bell, Appellant                          Appeal from the County Court at Law of
                                                      Panola County, Texas (Tr. Ct. No. 2016-C-
No. 06-17-00190-CR         v.                         0325). Opinion delivered by Chief Justice
                                                      Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Craig Lyndon Bell, pay all costs of this appeal.




                                                       RENDERED JULY 18, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk